MAYHAM, P. J.
This action is prosecuted to recover 10 items of $100 each, termed in the contract under which they are sought to be recovered “liquidated damages” for an alleged breach of the same. The contract upon which the plaintiff seeks to recover was entered into by and between the state reporter, secretary of state, and comptroller, acting for the state, and the defendant, as the other party to the contract, in his own right; and purported to be under and in pursuance of chapter 448 of the Laws of 1876, as amended by chapters 416, 422 of Laws of 1877, and - provided, among other things, that the party of the second part “shall have the publication of said [New York] Reports for the term of three years from and after December 14, 1877.” The contract further, among other things, provided as follows:
“The said party of the second part further agrees'that he will, after publication - of any volume of said Reports in pursuance of this contract, keep the same on *513hand for open and public sale, and will sell and deliver the same to any and all person or persons desiring to purchase, at and for the price of forty-eight cents per copy for each and every volume, at one or more of the regular law-book stores in the city of Albany; * * * and also that he will sell and supply at "designated book store in Albany, at the contract price, to any and all other law-book sellers, such number of copies of each volume as they shall apply for; said party of the second part, however, not being required to deliver more than two hundred copies of any one volume to any one applicant or firm at one time, or within ten days after the delivering of that number of copies. ”
The contract also provided for a forfeiture to the state by the defendant for any breach of its condition, and stipulated the amount, as liquidated damages, which the state might recover in an action to be prosecuted by the attorney general. It also contained this further provision, under which the plaintiff seeks to recover in this action:
“And it is further agreed that any failure on the part of the party of the second part to keep on sale, furnish, and deliver the aforesaid volumes, or any of them, at the price and as hereinabove provided, the said party of the second •part shall forfeit and pay for any and every such failure the sum of one hundred dollars, hereby fixed and agreed upon, not as a penalty, but as the liquidated damages suffered by the person or persons aggrieved thereby, the same to be; sued for and recovered, by the person aggrieved. ”
The contract also provided that the copyright of such volumes should vest in the state. The plaintiff was, at the times of making the several demands hereinafter stated, a law-book seller in the city of Albany; and on the 31st day of July, by his agent, demanded at the law-book store of Banks & Bros., 475 Broadway, Albany, of the clerks and employes of that firm, books under this contract, and tendered and offered to pay the price fixed in the contract; and from day to day thereafter, for 10' days, repeated such visit, and repeated such demand, but no books were delivered to him or his agent, on such demand; and, for such neglect and refusal to deliver the books demanded, the plaintiff claims the right of action'accrued to him under this contract.
The first objection urged by the learned counsel to the plaintiff’s right to recovery is that there is no evidence that the plaintiff applied for the books specified in the contract at the store in Albany designated by the defendant for supplying the same; and that a demand at the store of Banks & Bros., and a failure to deliver there was not such a breach of the contract as to put the defendant in default, and subject him to an action for damages under its provisions. The question presented by this objection for the consideration of this court on appeal is whether there is any evidence in the case tending to prove that the store of Banks & Bros, was the place or one of the places designated by the defendant under the contract at which the plaintiff might apply for and demand the delivery of these books, and, if there was such evidence, whether there was sufficient conflicting evidence in the case to make a disputed question of fact, which should have been submitted to the jury. The evidence shows that all of the demands for books for which this action was brought were made at the store of Banks & Bros., No. 475 Broadway, Albany, except one, on August 12, 1890, which was made at No. \26 Dean street. At that time the plaintiff’s agent was informed that the defendant was absent, and that he would not return before the 12th of September, and that he had no agent at Banks & Bros.’ store, and *514that he would have to go round to Dean street. The witness was then asked:
“ Question. What did you find when you got around to the rear? Answer. I went around to the rear.' The door was locked. We rapped, and rang the bell. Fredericks opened the door. Mr. Du Bois asked for Sickles’ Reports, 18 and 19, and gave him the money for them. Those were, I believe. 63 and 64 N. Y. We-got these hooks. He asked George Fredericks for Hew York Reports 77 and 78 and 79 and 80, and Fredericks shut the door upon him. Before he had a chance to finish asking, be shut the Dean street door. We were outside all the while. ”
The evidence shows that Fredericks, Andrews, and Huber, of whom these demands were made, were in the employ of Banks & Bros, at their store, No. 475 Broadway. This witness also testified that he had repeatedly received these books at 26 Dean street, hut thinks not more than a dozen times, and that in 1889 he received Nos. 78 and 79 at No. 475 Broadway. The plaintiff also put in evidence the Albany city directory, showing defendant’s place of business from 1877 to 1880, inclusive, was 475 Broadway, and that his residence for the same time was 827 State street.
We have thus given the substance of the plaintiff’s evidence bearing upon the question of the defendant’s place of delivery of these books, which the plaintiff insists establishes the No. 475 as the place designated under the contract for the sale and deliver}' by him of these books. The plaintiff also insists that the complaint alleges that the store No. 475 Broadway was the proper place for the demand and delivery of these books, and that that allegation is not sufficiently denied in the answer to put it in issue, and therefore stands admitted. But we think the answer clearly takes issue with this allegation, and affirmatively alleges the place of demand and delivery was No. 26 Dean street. The only evidence offered on this point by the defendant was the Albany city directory, which designates defendant’s place of business from 1881 to 1891, both inclusive, at No. 26 Dean street, and his place of residence during the same time at No. 327 State street, Albany. Upon this evidence, the defendant’s counsel asked to go to the jury upon the question whether these demands were made by the plaintiff for these books at the place designated by the defendant. We are inclined to hold that here was a disputed question of fact, which should have been submitted to and passed upon by the jury. No personal demand was made of the defendant for these books, and the plaintiff’s agent was informed at the time of making the demand that those of whom the demand was made were not the agents of the defendant. The place of making the demand, therefore, became important. The provisions of the contract, while professing to liquidate the damages for default in the performance, are still in the nature of a penalty; and, as the forfeiture can be claimed for every failure to comply with a proper demand, we think the jury should have been permitted to pass upon the question fairly in dispute in this case,—whether the demand had been made at the place designated. It is true that one demand was made at 26 Dean street; hut, if that was the proper place, a failure to comply would create a cause of action but for one penalty of $100, and would not justify a recovery for $1,000. But it is insisted by the *515learned counsel for the plaintiff that No. 475 Broadway and 26 Dean street constitute in fact but one bookstore, and it is not quite clear that, if the case had been submitted to the jury upon that point, they might have so found; but we do not see how the trial court or this court, on appeal, can settle, as matter of law, that apparently disputed question of fact. It is also urged by the learned counsel for the plaintiff that there is no provision in the contract requiring a formal designation of the store at which the books will be kept for sale. The language of the contract on that point is as follows:
“The said party of the second part further agrees that he will, after publication of any volume of said Reports in pursuance of this contract, keep the same on hand for open and public sale, and will sell and deliver the same to any and all person or persons desiring to purchase, at and for the price of forty-eight cents per copy for each and every volume, at one or more of the regular law-book stores in the city of Albany, and also in one or more of the regular law-book stores in the city of New York; and that the same will be simultaneously placed on sale in each of said law-book stores; and also that he will sell and supply at the designated book stores in Albany, at the contract price, to any "and all other law-book sellers, such number of copies of each volume as they shall apply for, said party of the second part, however, not being required to deliver more than two hundred copies of any one volume to any one applicant or firm at one time, or within ten days after the delivery of that number of copies. ”
It is quite clear that the parties, from the language employed in this provision of the contract, contemplated the designation by the defendant in some form of the store at which he would keep these books on sale, both to the general public and the trade. It is equally apparent that a failure to so designate would not subject the defendant to the penalty imposed by the terms of the contract for a failure to deliver volumes on demand; and, while such designation is a beneficial provision to the state or public, which might be compelled, in a proper action, until made, the party desiring to purchase books would be compelled to demand the book of the defendant personally, or of his duly-authorized agent; or, at His peril, seek out the bookstore at which the defendant kept such on sale, and demand them there, before he could claim the forfeiture under the contract; so that we are brought back to the question of fact, was the book-store of Banks & Bros., No. 475 Broadway, or No. 26 Dean street, the store at which the defendant kept these books on sale, under the contract? That question is one of fact to be answered by the jury. If we are right in this conclusion the refusal of the learned judge to submit it to the jury was error; and we are therefore not called upon to consider the other and perhaps more important questions in this case presented on this appeal. The judgment should be reversed, and á new trial ordered, costs to abide the event. All concur.